DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bonke, US 2019/0369562.
Regarding claim 1, Bonke discloses a display member comprising: a plate member (6) which has light transparency (Fig 3); a display insertion section (recess 4) which is provided in the plate member such that a front surface thereof is convex and a rear surface corresponding to the convex portion is concave (Fig 3); and a light reaction material  which is embedded in the display insertion section emits light in response to light [0032].
Regarding claim 2, Bonke discloses the light reaction material is a light accumulating material [0039].
Regarding claim 3, Bonke discloses the light reaction material is a light emitting material that emits visible light in response to ultraviolet light [0009], [0039].
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bonke as applied to claims 1-3 above, and further in view of JP S55-162181U (JP’181).
Regarding claims 4-6, Bonke teaches the glass may have different shapes such as circular, rectangular or polygonal but does not explicitly disclose the display insertion section (recesses 4) having different groove shapes at a plurality of positions of the plate member.
JP’181 shows different groove shapes at a plurality of positions in figures 2-4.

Regarding claims 7-10, Bonke and JP’181 disclose a display section (JP’181 figure 4, 21) which regulates transparency of light to display information is provided on the front surface of the display insertion section projecting on a front surface side of the plate member (abstract discloses an opaque coating which regulates transparency).
Regarding claims 11-14, Bonke and JP’181 disclose the light emitted from the light reaction material is discharged from the front surface of the display insertion section excluding the display section (the light is not omitted from the display section 21 due to the opaque coating).
Regarding claims 15-19 Bonke and JP’181 disclose the display insertion section has a depth larger than the thickness of the plate member (JP’181 figure 2, 4 show the depth of the cavity to be larger than the thickness of the plate member).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON M COLLINS/           Examiner, Art Unit 2844       


/EDWIN A. LEON/           Primary Examiner, Art Unit 2833